           Case 3:14-cr-00185-JAM Document 648 Filed 09/01/21 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

    UNITED STATES OF AMERICA


          v.                                                             No. 3:14-cr-185 (JAM)

    RAUL CHAVEZ,
         Defendant.


         ORDER DENYING MOTION IN LIMINE RE POST-PLEA STATEMENTS

         The question before me is whether the Government may introduce at trial the statements

of a criminal defendant and his counsel that were the product of the defendant’s guilty plea that

was vacated on appeal. The answer is no on the facts of this case. I conclude in light of Fed. R.

Evid. 410 and basic principles of fairness that the statements at issue are not admissible.

Therefore, I will deny the Government’s motion to introduce these statements at trial.

                                                 BACKGROUND

         The Government has charged defendant Raul Chavez with conspiracy to distribute

cocaine. The procedural background of this case is unusual because Chavez previously pleaded

guilty to this charge. He entered a plea of guilty before a magistrate judge, and then moved to

withdraw his plea only moments before his sentencing was to proceed in January 2017. 1 He told

me during an in-chambers conference before the sentencing that he wanted to fire his retained

attorney because the attorney had allegedly misled him and persuaded him to enter into a plea

agreement that he did not understand; Chavez insisted that he wanted to go to trial. 2




1
  Docs. #576, #578.
2
  Doc. #578 at 4-7. Chavez’s prior counsel is based in Massachusetts, and a search of the Court’s docket system
reflects that he has had very few appearances in federal court in Connecticut.


                                                         1
           Case 3:14-cr-00185-JAM Document 648 Filed 09/01/21 Page 2 of 6




         The Government urged me to deny the motion and proceed to sentencing. 3 I agreed and

denied Chavez’s motion on the ground that it was untimely and that he had not shown that the

plea proceedings before the magistrate judge were constitutionally invalid. 4

         A short time later at the commencement of sentencing proceedings I formally accepted

Chavez’s plea of guilty on the basis of the magistrate judge’s findings and recommendation. 5 I

sentenced Chavez principally to a term of 12 years of imprisonment. 6

         With the benefit of new counsel, Chavez appealed on the ground that he was

unconditionally entitled to withdraw his plea at any time prior to my formally accepting the plea

based on the magistrate judge’s recommendation. See Fed. R. Crim. P. 11(d)(1). The

Government agreed and moved to vacate Chavez’s conviction. The Second Circuit granted the

Government’s motion and remanded for further proceedings. 7 Chavez is now represented by new

appointed trial counsel.

         For purposes of Chavez’s upcoming trial, the Government has moved in limine to

introduce four documents related to Chavez’s prior sentencing proceedings. 8

    •    The first document is an excerpt from the sentencing hearing in which I inquired of

         Chavez’s prior counsel whether there were any objections to the factual statements set

         forth in the presentence report, and he stated there were no objections. 9




3
  Id. at 11 (“The government is opposed, Your Honor. I don’t think there’s any valid basis to withdraw his guilty
plea. I think it comports with Rule 11 and all his constitutional rights. I’m not aware of any legal basis for that
motion to be granted. … I think that he shouldn’t be entitled to fire his lawyer at the last minute and I think we
should proceed with the sentencing”).
4
  Id. at 14.
5
  Doc. #579 at 2.
6
  Doc. #489.
7
  Doc. #600.
8
  Doc. #616.
9
  Doc. #616-1 (Ex. A).


                                                          2
           Case 3:14-cr-00185-JAM Document 648 Filed 09/01/21 Page 3 of 6




     •   The second document is an excerpt from the presentence report with detailed factual

         statements about the conspiracy and Chavez’s participation in the conspiracy, followed

         by a statement that “Mr. Chavez admitted the offense of conviction as well as the

         essential elements.” 10

     •   The third document bears a case caption and is titled “Sentencing Memorandum of Raul

         Chavez” as filed by prior counsel on Chavez’s behalf. 11 The unredacted portions of the

         document state that Chavez “quickly accepted responsibility for his actions and admitted

         the offense of conviction as well as the essential elements,” and it goes on to describe

         how “[t]he offense conducted [sic] consisted of Mr. Chavez[’s] conspiracy to possession

         [sic] with intent to distribute and distributing 5 kilograms or more of cocaine in violation

         of 21 U.S.C. [sic] §§ 841 (a)(1), 841 (b)1)(A) and 846.” 12

     •   The fourth document is a redacted version of an undated handwritten letter that is signed

         in the name of Chavez and that was filed by prior counsel about two weeks prior to the

         sentencing. 13 The letter is addressed to me and states as follows:

                  I Raul Chavez want to thank you for taking the time to read my letter of
                  repentance. I am sorry for my actions and realize how my actions affected others.
                  ….
                  I am full of remorse and believe everyone deserves a second chance. I ask that
                  you all please forgive me and I promise my path will be on the right path by being
                  a law biding citizen and helping my community.
                  ….
                  I beg all of you to please forgive me, I will not break the law again. 14




10
   Doc. #616-2 (Ex. B).
11
   Doc. #616-3 (Ex. C).
12
   Id. at 2, 5.
13
   Doc. #616-4 (Ex. D); see also Doc. #465 (unredacted letter as filed).
14
   Id. at 2-3.


                                                          3
           Case 3:14-cr-00185-JAM Document 648 Filed 09/01/21 Page 4 of 6




         The signature of “Raul Chavez” on this letter appears to be different handwriting than the

         body of the letter. 15 According to Chavez’s current counsel, Chavez is barely literate in

         the English language, and the letter was written merely for him to sign by another person.

                                                     DISCUSSION

         Rule 410(a) of the Federal Rules of Evidence bars in relevant part the admission of

“evidence of … a guilty plea that was later withdrawn.” Fed. R. Evid. 410(a)(1). As the advisory

committee notes explain, “to admit the withdrawn plea would effectively set at naught the

allowance of withdrawal and place the accused in a dilemma utterly inconsistent with the

decision to award him a trial.” Ibid. (adv. comm. note to 1972 Proposed Rules); see also

Kercheval v. United States, 274 U.S. 220, 224–25 (1927) (same).

         The scope of the bar on the admission of a guilty plea is not limited to direct evidence or

statements that a defendant has previously entered a guilty plea. Instead, “Rule 410 excludes any

evidence of a withdrawn plea of guilty; it does not distinguish between direct and circumstantial

evidence. Hence, any evidence that would permit the jury to infer that the defendant had once

pleaded guilty would be within the scope of the rule.” United States v. Escobedo, 757 F.3d 229,

232 n.5 (5th Cir. 2014) (quoting Wright & Graham, 23 Fed. Prac. & P. Evid. § 5343, at 362 (1st

ed. 1980 & Supp. 2012)). 16

         It is evident to me that each one of the documents proposed to be introduced by the

Government would alert the jury to the fact that Chavez had previously entered a plea of guilty



15
  Id. at 3.
16
  The latest edition of the same treatise makes clear that the rule applies equally to pleas that have not been accepted
but then are withdrawn as to pleas that have been accepted and withdrawn. See Wright & Graham, 23 Fed. Prac. &
P. Evid. § 5344 (2d ed.) (noting that “[s]ince the reasons that justify refusal to accept a plea are similar to those that
support withdrawal, it would seem that the same policy should apply to the evidentiary use of unaccepted pleas as is
applicable to withdrawn pleas” and that “[a]lthough the language of Rule 410 is not completely clear on this point, it
would seem that an unaccepted plea could be brought within the rule as a form of withdrawn guilty plea”).


                                                            4
          Case 3:14-cr-00185-JAM Document 648 Filed 09/01/21 Page 5 of 6




in this case. Documents derived from his sentencing would lead any reasonable jury to conclude

that the sentencing was preceded by a guilty plea, especially where, as here, the statements at

issue are in the nature of admissions to criminal conduct.

        Even assuming that the Government might redact or “sanitize” the documents in some

manner so that they do not disclose on their face that they were made in the context of a

sentencing following a guilty plea, Chavez would be entitled to defend against the incriminating

nature of these documents. He could not possibly do so without having to adduce the context in

which these statements were made and to argue that his prior counsel had not competently

represented him. Inevitably, the jury would learn of the prior withdrawn plea, and this would

have a devastatingly unfair impact on Chavez’s defense at trial.

        I am troubled as well by what the record has already demonstrated about the quality of

prior counsel’s representation of Chavez. Despite seeking multiple continuances of sentencing,

prior counsel neglected to file a timely sentencing memorandum, and this led me to enter an

order requiring him to file a sentencing memorandum. 17 Prior counsel also failed to file a

financial affidavit for Chavez despite the fact that Chavez faced the prospect of a multi-million

dollar criminal fine. When I asked prior counsel why he had failed to do so, he professed to be

unaware of any obligation to complete a financial statement and to be unaware of the portion of

the presentence report noting his failure to do so. 18 In addition, prior counsel’s lack of familiarity

with basic federal sentencing rules was made clear when he purported to move for a type of

sentence reduction that by law only the Government is empowered to seek. 19




17
   Doc. #460.
18
   Doc. #467.
19
   Doc. #577 at 13-20.


                                                   5
           Case 3:14-cr-00185-JAM Document 648 Filed 09/01/21 Page 6 of 6




       Even assuming that Rule 410 did not apply, I would have great concerns under Rule 403

about the overall fairness of allowing the Government to introduce the documents at issue. If

these documents were admitted at trial, the trial would largely devolve into a mini-trial about

what weight if any to place on prior counsel’s representations and advice given to Chavez, and

the degree to which prior counsel’s statements should be fairly attributed to Chavez. These

concerns are magnified by a record that calls into question the basic competency of prior

counsel.

       All of this would distract from the central purpose of the trial: to determine whether the

Government is able to prove its case against Chavez beyond a reasonable doubt. If the

Government were permitted to use these statements at trial and if the jury returned a verdict of

guilty, there would no doubt be prolix post-trial proceedings concerning whether the evidence

should have been excluded as the fruit of constitutionally ineffective assistance of counsel.

       The law of the case is this: Chavez was wrongly denied the opportunity to withdraw his

guilty plea. Now he should have an opportunity to put the Government to its burden of proof

without the jury knowing that he previously tried to enter a plea of guilty.

                                           CONCLUSION

       The Court DENIES the Government’s motion in limine re defendant’s post-plea

statements (Doc. #616).

       It is so ordered.

       Dated at New Haven this 1st day of September 2021.

                                                      /s/Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                 6
